DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The art rejections in sections 5 and 6 in the detailed portion of the office action mailed 03 March 2022 are withdrawn in view of applicant’s claim amendments and arguments filed 02 June 2022.  A new rejection under 35 USC 112 is given below against some of the claims.

Claims 6 and 8 are allowed.  The limitation of the support layer being a nonporous film with discharge holes in combination with the other limitations of independent claim 6 distinguish over the prior art.  The examiner agrees with applicant’s argument that the nonwoven support layer of Sanami et al. (element 2) is consolidated with the water proof sound transmitting layer of Sanami et al. and not separated from it so as to form an internal space as is instantly claimed.  Further a nonporous film with drainage holes in not taught by Sanami et al., which explicitly only teaches non-woven webs, nets and meshes (section 0048.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Independent claim 6 recites that the support layer is a nonporous film with drainage holes.  Claims 9 and 10, which depend on claim 6, claim that the support layer is nonwoven fabric.  It is unclear how the support layer can be both a nonporous film and a nonwoven fabric.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783